39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ASSOCIATION PARLIAMENT-FUNKADELIC MEMBERS 73-81, INC.;  NeneMontes, Plaintiffs-Appellants,v.Armen BOLADIAN;  Bridgeport Music, Inc.;  Nine Records,Inc.;  Jane Peterer;  Warner Chappell Music, Inc.;Stewart L. Levy;  Eisenberg, Tanchum &Levy, Defendants-Appellees.TERCER MUNDO, INC., Plaintiff-Appellant,v.Armen BOLADIAN;  Bridgeport Music, Inc.;  Westbound Records,Inc.;  Jane Peterer, Defendants-Appellees.
Nos. 93-55387, 93-56689.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 4, 1994.Decided Oct. 21, 1994.

Before:  WALLACE, Chief Judge, REINHARDT, Circuit Judge, and TANNER,* District Judge.
MEMORANDUM**
These appeals were consolidated for argument, and we resolve them both in this disposition.
In Association Parliament Funkadelic Members v. Boladian, No. 93-55387, we conclude that the district court erred in ruling that plaintiffs lack standing to sue.  We agree that plaintiffs have no standing to assert rights on behalf of Tercer Mundo, but reject the determination that plaintiffs fail to assert any rights on their own behalf.  We conclude that the complaint did allege sufficiently that Nene Montes was assigned rights to some recordings at issue.
We also conclude that the district court abused its discretion in denying plaintiffs' motion to join Tercer Mundo as a party to the action pursuant to Rule 19.  The motion was made at the time the district court first raised a question as to plaintiffs' right to pursue the action without joining Tercer Mundo and was therefore timely.
In Tercer Mundo v. Boladian, No. 93-56689, we conclude that Tercer Mundo's claims are not precluded and that Warner Chappell is not an indispensable party.
We reverse the judgments of the district court in the two actions and remand for further proceedings consistent with this disposition.  We recommend that the district court consider consolidation of the two actions.
REVERSED AND REMANDED



*
 Honorable Jack E. Tanner, United States District Judge, Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3